Citation Nr: 1811969	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO. 11-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to March 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). The RO in San Diego, California, currently has jurisdiction of the case.

This matter was previously before the Board in July 2015 and remanded for further development. Pursuant to the remand, in March 2017, the RO issued a statement of the case (SOC) that addressed the claim for entitlement to service connection for a left eye injury. The Veteran did not perfect an appeal of that decision. Consequently, the only remaining issue before the Board is listed on the title page above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2015 remand instructions, the Veteran was to be scheduled for a VA examination for a TBI. According to the record, the Veteran was scheduled for the examination on August 26, 2015. Notification of that appointment was sent by a letter dated August 19, 2015. However, five days earlier, VA received "returned mail" from the United States Post Office (USPO) as unclaimed for other correspondence sent to the Veteran at the same address. Although, it was later confirmed that the address used by both VA and the contractor is the correct mailing address for the Veteran, it is unclear whether the Veteran received timely notice of his VA examination appointment. On remand, the Veteran should be scheduled for a new VA examination and provided with timely notice. 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for increased rating. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. See 38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA traumatic brain injury (TBI) examination with the appropriate medical professional. The Veteran's file should be made available to the examiner and necessary testing should be completed as indicated. 

After reviewing the record, the examiner should answer the following:

(a) Does the Veteran have any residuals of a TBI?

(b) If the Veteran does have residuals of a TBI, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his service.

The examiner's attention is drawn to the neuropsychology report from March 2011where the provide states that the Veteran has mild cognitive dysfunction, but the provider does not identify the cause of the cognitive dysfunction. If able, the examiner is asked to determine if the cause of any cognitive dysfunction is caused by or otherwise related to service.

(c) Determine whether the Veteran has a headache disability, and if so, whether it is related to any diagnosed TBI disability. 

(d) If the answer to (c) is no, then is it as least as likely as not (50 percent probability or more) that the headache disability began in service or is causally and etiologically related to service.

In providing the requested opinions, the examiner's attention is drawn to the Veteran's statements describing two in service incidents that the Veteran believes have resulted in a TBI: (i) An incident documented in the June 2007 service treatment records where he ran into a wood plank and suffered injuries to his upper lip and nose, and; (ii) during a training exercise, a simulated mortar exploded near his face, resulting in a temporary loss of vision and hearing.

The examiner is also advised that the Veteran has been diagnosed with various mental health disabilities and is service connected for PTSD. The examiner is asked to determine, if feasible, which symptoms are associated with any TBI disability, and which symptoms are attributable to the Veteran's other service connected and non-service connected disabilities.

The examiner is requested to provide a rationale for any opinion expressed. The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and post service medical treatment records confirming scoliosis. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copies of correspondence referencing the date and time of the examination-preferably, any notice of examination-sent to him by the pertinent medical facility.

The AOJ must document all attempted contact with the Veteran regarding TBI examination appointment availability, including times when the Veteran contacts the VA to provide his appointment availability.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




